Mr. Justice Wilkin delivered the opinion of the Court: It is provided by the first clause of section 144, article 9, supra, that any person interested in any real estate to be affected by a special assessment, may appear and file objections to the commissioners’ report. The second clause authorizes a default, and confirmation of the report as to all premises to the assessment of which objections are not filed. The next section makes the report of the commissioners competent evidence, and authorizes either party to introduce such other proof as may tend to establish the right. It provides that “the hearing shall be conducted as other cases at law; and if it shall appear that the premises of the objector are assessed more or less than they will be benefited, or more or less than their proportionate share of the cost of the improvement, the jury shall so find, and also find the amount for which such premises ought to be assessed, and judgment shall be rendered accordingly.”' It is very clear, from these sections, that the question raised by the filing of objections to the report of the commissioners, is, have the premises of the objector been assessed more Or less than they will be benefited, or more or less than their proportionate share of the cost of the improvement. It is equally clear, that that question, whether tried by the court or a jury, is to be determined by evidence produced as in other cases at law; also, that if it is found that the assessment is-too much or too little, the true amount shall be found from the proof made, and judgment rendered accordingly. Manifestly, there was no evidence introduced in this case from which these facts could be found. The evidence, aside from the commissioners’ report, proves nothing more than that which is shown by a map of the location and tracts of land assessed. In fact, it is reasonably certain no other evidence was introduced. It can not be seriously contended that the court, or. a jury, from that evidence, alone, could arbitrarily set aside the sworn, report of commissioners. Section 147 in no way conflicts with this view. The modification, alteration, changing or annulling of an assessment, as therein provided, can only be made upon competent and sufficient evidence showing the same to have been improperly made. Any other construction of the statute makes the appointment, action and report of commissioners nonsensical. The right of appeal guaranteed by the statute would be of little avail if the court may, as contended, change the assessment without evidence. The action of the court below in making a re-assessment was unauthorized by the evidence, and its judgment will be reversed and the cause remanded. Judgment reversed.